***********************************************
    The “officially released” date that appears near the be-
ginning of each opinion is the date the opinion will be pub-
lished in the Connecticut Law Journal or the date it was
released as a slip opinion. The operative date for the be-
ginning of all time periods for filing postopinion motions
and petitions for certification is the “officially released”
date appearing in the opinion.

   All opinions are subject to modification and technical
correction prior to official publication in the Connecticut
Reports and Connecticut Appellate Reports. In the event of
discrepancies between the advance release version of an
opinion and the latest version appearing in the Connecticut
Law Journal and subsequently in the Connecticut Reports
or Connecticut Appellate Reports, the latest version is to
be considered authoritative.

   The syllabus and procedural history accompanying the
opinion as it appears in the Connecticut Law Journal and
bound volumes of official reports are copyrighted by the
Secretary of the State, State of Connecticut, and may not
be reproduced and distributed without the express written
permission of the Commission on Official Legal Publica-
tions, Judicial Branch, State of Connecticut.
***********************************************
                       IN RE WALKER C. III*
                            (AC 43068)
                         Lavine, Devlin and Bear, Js.

                                   Syllabus

The respondent mother appealed to this court from the judgment of the
    trial court terminating her parental rights with respect to her minor
    child. The trial court found, pursuant to statute (§ 17-112 (j) (3) (B) (i)),
    that the mother had failed to achieve a degree of personal rehabilitation
    as would encourage the belief that within a reasonable time she could
    assume a responsible position in the child’s life. She claimed that the
    court, inter alia, erroneously found that the child’s attorney argued in
    favor of the termination of the mother’s parental rights and that such
    error was not harmless because there was insufficient evidence tending
    to support termination of parental rights rather than permanent transfer
    of guardianship. Held:
1. The respondent mother could not prevail on her claim that the trial court
    erroneously stated the position of the child’s attorney and that such
    statement was not harmless error, as such claim did not challenge the
    court’s underlying factual findings or its conclusion that the petitioner
    proved by clear and convincing evidence the adjudicatory ground of
    failure to rehabilitate; although the trial court did not accurately set
    forth the position of the child’s attorney with respect to the termination
    of the mother’s parental rights, and did not set forth such counsel’s
    statements favoring a possible permanent transfer of guardianship as
    an alternative to termination, the court’s erroneous one sentence sum-
    mary of the final position of the child’s attorney was not a finding by
    the trial court, as it was not based on evidence, instead, it was a statement
    made by counsel in argument to the court, and, even if the court’s
    summary of such counsel’s position was to be considered a finding, any
    error deriving from the finding was harmless as there was abundant
    evidence of the mother’s multiyear history of alcohol and substance
    abuse and her lack of cooperation with rehabilitative services to provide
    support for the trial court’s ultimate finding by clear and convincing
    evidence that termination of the mother’s parental rights was in the
    best interest of the child.
2. The respondent mother could not prevail on her claim that the trial court
    erred by not ordering a permanent transfer of guardianship to the foster
    mother on the basis that there was considerable trial evidence tending
    to show that a permanent transfer of guardianship was in the child’s
    best interest, as the mother’s claim did not arise from anything she filed,
    offered into evidence, or argued during the trial; instead, the mother’s
    claim arose from argument of the child’s attorney that the foster mother
    preferred a permanent transfer of the child’s guardianship rather than
    termination of the mother’s rights, a claim that was contrary to the
    mother’s position during trial that she had rehabilitated and, therefore,
    the petition to terminate her parental rights should have been denied, and
    this court does not looked favorably on a party’s obvious, contradictory
    change of position on appeal and, accordingly, to allow the mother to
    reverse her trial court strategy and argue something completely different
    before this court on appeal would amount to sanctioning a trial where
    the representations to court and other counsel did not count.
    Argued December 11, 2019—officially released February 6, 2020**

                             Procedural History

   Petition by the Commissioner of Children and Fami-
lies to terminate the respondents’ parental rights with
respect to their minor child, brought to the Superior
Court in the judicial district of Hartford, Juvenile Mat-
ters and tried to the court, Hoffman, J.; judgment termi-
nating the respondents’ parental rights, from which the
respondent mother appealed to this court. Affirmed.
  Joshua Michtom, assistant public defender, for the
appellant (respondent mother).
  Stephen G. Vitelli, assistant attorney general, with
whom, on the brief, were William Tong, attorney gen-
eral, and Benjamin Zivyon, assistant attorney general,
for the appellee (petitioner).
  Judith C. Dayner, for the minor child.
                          Opinion

   BEAR, J. The respondent mother appeals from the
judgment of the trial court terminating her parental
rights with respect to her minor child, Walker C. III
(child). In the termination of parental rights petition, the
petitioner, the Commissioner of Children and Families
(commissioner), alleged that the respondent had failed
to achieve such degree of personal rehabilitation as
would encourage the belief that within a reasonable
time, considering the age and needs of the child, she
could assume a responsible position in the life of the
child pursuant to General Statutes § 17a-112 (j) (3) (B)
(i).1 On appeal, the respondent claims that (1) the
court’s finding that the child’s attorney argued in favor
of the termination of the respondent’s parental rights is
clearly erroneous, (2) the court’s error was not harmless
because there was insufficient evidence tending to sup-
port termination of parental rights over permanent
transfer of guardianship, and (3) there was considerable
evidence tending to show that a permanent transfer of
guardianship was in the child’s best interest.2 We affirm
the judgment of the trial court.
   The trial court found the following facts by clear and
convincing evidence. The respondent is the mother of
the child and one other child, an older female half-
sibling (daughter). The respondent has been involved
with the Department of Children and Families (depart-
ment) since 2009.3 Since that time, she continuously
has denied that she has alcohol and substance abuse
problems, despite several mandated reporters having
informed the department that they had observed her
to be intoxicated while in the presence of one or both
children and while driving with them in her vehicle,
thus demonstrating unsafe and otherwise inadequate
supervision of her children. More specifically, on Febru-
ary 12, 2015, a report was made stating that the respon-
dent arrived at her daughter’s school smelling of alcohol
and marijuana. A few months later, on June 3, 2015,
the Hartford Police Department investigated the
respondent’s allegation that her daughter’s father was
sexually abusing the daughter, and the officer who
investigated the allegation observed that the respondent
appeared to have been intoxicated. On May 31, 2016,
employees from the daughter’s school reported that the
respondent was intoxicated, and that the child’s diaper
was leaking and filthy.4 Again, a few months later, on
September 16, 2016, the respondent arrived at the
daughter’s school in an intoxicated condition, report-
edly slurring her words. School personnel observed that
she had urinated on herself, and had left her car running
while the child was hanging out of the window. The
respondent, as a result, was arrested for risk of injury
to a child and breach of the peace.
 The respondent was arrested for a second time on
May 11, 2017, after she left the scene of a motor vehicle
crash. The police report stated that she ‘‘reeked’’ of
alcohol, could barely stand up, and that one of her
children was in the back seat of her vehicle. Addition-
ally, she failed a field sobriety test.5
  Approximately one year later, the Hartford Police
Department executed a search warrant on the respon-
dent’s home for evidence that the respondent father
was a dealer of crack cocaine and marijuana, both of
which were found in the home along with $3510 in cash
and a Beretta 950BS .25 caliber semiautomatic pistol.
The respondent father was arrested in connection with
the incident, but the respondent was not. That same
day, the department visited the respondent’s home and
reported that not only did she appear to be under the
influence of alcohol, but she also did not disclose the
earlier search of her home or the arrest of the respon-
dent father.
   Since its first contact with her in 2009, the department
sought multiple times to engage the respondent in ser-
vices aimed at treating her alcohol abuse and depen-
dence and other issues. The respondent was referred
to, among other things, group sessions at the Wheeler
Clinic, parenting services at Radiance Innovative Ser-
vices, therapy at the Community Renewal Team Behav-
ioral Health Program, and therapy at My People’s Clini-
cal Services. The department received several reports
from service providers that the respondent failed to
understand how her alcohol abuse and behavior
affected her and the safety of her children. The respon-
dent missed or avoided many of the scheduled sessions.
For example, over the course of one of her treatment
programs, the respondent was scheduled to submit
forty-five random urine screenings, but she completed
only thirteen of them.
   The following procedural history is relevant to the
present appeal. On September 19, 2016, the commis-
sioner filed a neglect petition on behalf of the child.
On September 22, 2016, the commissioner sought an
ex parte order of temporary custody of the child, which
was granted. That order was sustained on October 7,
2016, after a hearing. On February 8, 2017, the court
found the child neglected, and returned the child to the
care of the respondent under an order of protective
supervision. The court issued specific steps for the
respondent on February 8, 2017, including an order that
she not consume alcohol or have alcohol in her home.
   On May 16, 2017, the commissioner filed a second
motion for temporary custody, which was granted and
then sustained on May 26, 2017. The court modified the
disposition from protective supervision to commitment.
The court ordered new specific steps for the respon-
dent. On September 14, 2017, the court adjudicated the
child neglected. On June 7, 2018, the petitioner filed a
petition for termination of the respondent’s parental
rights with respect to the child on the ground of her
failure to rehabilitate as set forth in § 17a-112 (j) (3)
(B) (i). The petitioner sought to be appointed statutory
parent for the child after termination occurred. The
petitioner did not check the box on the petition seeking
an appointment as guardian of the person of the child.
Therefore, the petitioner’s sole prayer for relief in its
petition was that the court terminate the parental rights
of the respondent and appoint a statutory parent for
the child.
   On December 3, 2018, the trial commenced and con-
cluded. On December 7, 2018, the respondent filed a
motion to open the evidence to present testimony from
an additional witness, which was granted by the court
on December 20, 2018. On January 17, 2019, the respon-
dent presented additional evidence, followed by closing
argument. On January 31, 2019, pursuant to a request
from the attorney for the child, the court heard testi-
mony from a department worker, admitted into evi-
dence a report relating to the position of the foster
mother concerning a disposition of permanent transfer
of guardianship of the child instead of the termination
of the respondent’s parental rights, and heard further
arguments by the parties.
  On March 20, 2019, the court issued its memorandum
of decision. It concluded that the department had
proved, by clear and convincing evidence, the ground
for termination set forth in § 17a-112 (j) (3) (B) (i), that
the respondent had failed to rehabilitate to such a level
that would avoid the application of the statute to her,
that her conduct was unlikely to change within a period
sufficient to have the child safely returned to her and,
that after consideration of the seven factors set forth
in § 17a-112 (k), it was in the child’s best interest for
the court to terminate the respondent’s parental rights.
This appeal followed. Additional facts will be set forth
as necessary.
                              I
   The respondent claims that (1) the trial court’s memo-
randum of decision contains a clearly erroneous finding
that the child’s attorney argued in favor of the termina-
tion of parental rights, and (2) that finding was not
harmless.
   ‘‘The standard for termination of parental rights in a
child is well known. A hearing on a petition to terminate
parental rights consists of two phases, adjudication and
disposition. . . . In the adjudicatory phase, the trial
court determines whether one of the statutory grounds
for termination of parental rights [under § 17a-112 (j)
(3)] exists by clear and convincing evidence. If the trial
court determines that a statutory ground for termina-
tion exists, it proceeds to the dispositional phase . . .
[in which] the trial court determines whether termina-
tion is in the best interests of the child.’’ (Internal quota-
tion marks omitted.) In re Quamaine K., 164 Conn.
App. 775, 782, 137 A.3d 951, cert. denied, 321 Conn. 919,
136 A.3d 1276 (2016). On appeal, with respect to the
dispositional phase, ‘‘we will overturn the trial court’s
decision that the termination of parental rights is in the
best interest of the [child] only if the court’s findings
are clearly erroneous.’’ (Emphasis added.) In re Athena
C., 181 Conn. App. 803, 811, 186 A.3d 1198, cert. denied,
329 Conn. 911, 186 A.3d 14 (2018).
   With respect to the harmless error analysis, our
Supreme Court has held ‘‘that not every error is harmful.
. . . [B]efore a party is entitled to a new trial . . . he
or she has the burden of demonstrating that the error
was harmful.’’ PSE Consulting, Inc. v. Frank Mercede &
Sons, Inc., 267 Conn. 279, 295, 838 A.2d 135 (2004).
‘‘[T]he question is whether the trial court’s error was
so prejudicial as to deprive the [respondent] of a fair
trial, or, stated another way, was the court’s [finding],
though erroneous, likely to affect the result?’’ (Internal
quotation marks omitted.) State v. Ramirez, 101 Conn.
App. 283, 287, 921 A.2d 702, cert. denied, 283 Conn. 909,
928 A.2d 539 (2007), cert. denied, 552 U.S. 1109, 128 S.
Ct. 895, 169 L. Ed. 2d 747 (2008).
   In this appeal, the respondent does not challenge the
court’s underlying factual findings or its conclusion that
the petitioner proved by clear and convincing evidence
the adjudicatory ground of failure to rehabilitate.
Rather, the respondent claims that the trial court’s state-
ment in its memorandum of decision that the attorney
for the child supported termination of the respondent’s
parental rights was clearly erroneous and that the error
is not harmless. After reviewing the record, we conclude
that the trial court did not accurately set forth the posi-
tion of the attorney for the child with respect to the
termination of the respondent’s parental rights, and did
not set forth such counsel’s statements favoring a possi-
ble permanent transfer of guardianship as an alternative
to termination. We further conclude, however, that the
court’s erroneous summary of such counsel’s position
was not a finding, because it was not based on any
evidence,6 but instead was a statement made by such
counsel in argument to the court. In any event, even if
the court’s summary of such counsel’s position is to be
considered a finding, any error deriving from the finding
was harmless as there was abundant clear and convinc-
ing evidence to warrant the termination of the respon-
dent’s parental rights.
   ‘‘It is axiomatic that a trial court’s factual findings
are accorded great deference. Accordingly, an appellate
tribunal will not disturb a trial court’s finding [regarding
the] termination of parental rights . . . unless that
finding is clearly erroneous. . . . A finding is clearly
erroneous when either there is no evidence in the record
to support it, or the reviewing court is left with the
definite and firm conviction that a mistake has been
made. . . . [Additionally] [o]n appeal, our function is
to determine whether the trial court’s conclusion was
factually supported and legally correct. . . . In doing
so, however, [g]reat weight is given to the judgment of
the trial court because of [the court’s] opportunity to
observe the parties and the evidence. . . . We do not
examine the record to determine whether the trier of
fact could have reached a conclusion other than the
one reached. . . . [Rather] every reasonable presump-
tion is made in favor of the trial court’s ruling.’’ (Internal
quotation marks omitted.) In re Lukas K., 120 Conn.
App. 465, 484–85, 992 A.2d 1142 (2010), aff’d, 300 Conn.
463, 14 A.3d 990 (2011).
   The trial court wrote a thirty-four page memorandum
of decision. In this appeal, the respondent challenges
only one sentence in the court’s memorandum: ‘‘At the
conclusion of the trial, the attorney for the minor child
requested the court to terminate the parental rights of
[the respondent] in light of [her] failure to rehabilitate
as it is in [the child’s] best interest to do so.’’ The
respondent argues that the court’s ‘‘finding’’ is not sup-
ported by the record; rather, she asserts that the attor-
ney for the child stated that she would not support
termination of the respondent’s parental rights over the
permanent transfer of the child’s guardianship.
   At the conclusion of the second day of trial, counsel
for the parties delivered their closing arguments. It was
then that the attorney for the child stated: ‘‘[O]n behalf
of [the child] I do believe the state has made [its] case
as far as clear and convincing evidence in terms of the
adjudicatory phase of the trial.’’ The attorney for the
child stated that the foster mother was interested in a
permanent transfer of guardianship rather than a termi-
nation of parental rights.7 The attorney then stated: ‘‘I
would hesitate on behalf of [the child] to say strongly
it is in his best interest to terminate the parental rights
given the new information . . . .’’
    Approximately two weeks later, the court opened the
evidence to hear the testimony of a department worker,
allowed into evidence a report only for a limited pur-
pose, and allowed additional argument regarding prior
discussions with the foster mother about her views on
a permanent transfer of guardianship. The reason for
the additional hearing was to clarify the statements
made by the child’s attorney that the foster mother was
interested in a permanent transfer of guardianship and
not a termination of parental rights followed by adop-
tion.8 At the conclusion of the testimony, the attorney
for the child argued to the court that a permanent trans-
fer of guardianship was in the child’s best interest
instead of the respondent’s termination of parental
rights. Specifically, the attorney for the child argued:
‘‘I think that a permanent transfer of legal guardianship
makes more sense. . . . I really feel that it’s in . . .
[the child’s] best interest to honor [the foster mother’s
position] and not to pretty much force something on
to her that isn’t clearly what she prefers. And there’s
a reason why [General Statues § 46b-129] was enacted,
the permanent transfer of guardianship . . . for situa-
tions . . . precisely like this where you have a family
that’s close and they do not want to disrupt the legal
relationships of who is the parent and who isn’t. And
that is what we have here.’’ We conclude that the court’s
one sentence summary of the final position of the attor-
ney for the child in her closing argument concerning
the attorney’s preference for guardianship instead of
termination is inaccurate and, thus, is erroneous, but
it is not a finding. Even if we were to conclude that
such summary statement constituted a clearly errone-
ous finding, the error is harmless error for the follow-
ing reasons.
   With respect to the dispositional phase, the court
made the statutory findings required by § 17a-112 (k),
which the respondent has not challenged on appeal,
including that the respondent had made insufficient
efforts or adjustments to her individual circumstances,
conduct, or condition to make it in the best interest of
the child to return to her care in the foreseeable future.
The court also found that the respondent continued to
have unresolved issues that impeded her ability to safely
and appropriately provide care for the child. The court
found that the respondent had failed to engage honestly
in long-term substance abuse treatment, and to demon-
strate her ability to maintain her sobriety by effectively
engaging in treatment. In its best interests analysis, the
court stated that it considered, inter alia, the child’s
interest in sustained growth, chance for development,
his well-being, the continuity and stability of his envi-
ronment, and his age and needs, the length and nature
of his stage of foster care, his contact or lack thereof
with the respondent, and his genetic bond with her.
The court also balanced the child’s intrinsic need for
stability and permanency against the potential benefits
of maintaining a connection with his biological parents.
   The respondent’s multiyear history of alcohol and
substance abuse, and other issues, and her lack of coop-
eration with and benefit from multiple offers of thera-
peutic and rehabilitative services is relevant to, and
provides overwhelming support for, the court’s ultimate
finding, by clear and convincing evidence, that the ter-
mination of her parental rights was in the best interest
of the child.
                            II
   The respondent next claims that the trial court erred
by not ordering a permanent transfer of guardianship
to the foster mother. Specifically, her claim is that the
court improperly granted the termination of her paren-
tal rights when there was considerable trial evidence
tending to show that a permanent transfer of guardian-
ship was in the child’s best interest. The petitioner
responds that we should not consider the respondent’s
permanent transfer of guardianship claim because it
does not arise from anything she filed, offered into
evidence, or argued during the trial. Additionally, the
petitioner contends that neither the petitioner nor the
attorney for the child offered evidence, during trial,
relating to a permanent transfer of guardianship of the
child. The respondent’s guardianship claim, thus, is
based solely on the argument of the attorney for the
child that the foster mother preferred a permanent
transfer of the child’s guardianship to her rather than
termination of the respondent’s rights to the child.9 The
petitioner argues that, contrary to the respondent’s
position in this appeal, her position during trial was that
she had rehabilitated and, therefore, the termination of
parental rights petition, which contained the sole
ground of failure to rehabilitate pursuant to § 17a-112
(j) (3) (B) (i), should be denied. The petitioner asserts
that the respondent also argued to the trial court that
the department failed to satisfy the reasonable efforts
prong of § 17a-112 (j) (1). The petitioner further asserts
in its brief that the respondent did not file a motion
for permanent transfer of guardianship, and that she
specifically opposed the suggestion made by the child’s
attorney for a disposition of guardianship when it was
raised on January 17, 2019.10 Finally, the petitioner
argues that the evidence during the first trial day on
December 3, 2018, established that the foster mother
was, in fact, willing to serve as the adoptive parent for
the child and was willing to consider an ‘‘open
adoption.’’11
   This court has not looked favorably on a party’s obvi-
ous, contradictory change of position on appeal. ‘‘As we
have expressed on a number of occasions, we generally
disfavor permitting an appellant to take one legal posi-
tion at trial and then take a contradictory position on
appeal.’’ Kirwan v. Kirwan, 185 Conn. App. 713, 724
n.11, 197 A.3d 1000 (2018). ‘‘[A] party cannot be permit-
ted to adopt one position at trial and then . . . adopt
a different position on appeal.’’ Szymonik v. Szymonik,
167 Conn. App. 641, 650, 144 A.3d 457, cert. denied, 323
Conn. 931, 150 A.3d 232 (2016). Similarly, this court has
stated that ‘‘[o]rdinarily appellate review is not available
to a party who follows one strategic path at trial and
another on appeal, when the original strategy does not
produce the desired result. . . . To allow the [party]
to seek reversal now that [her] trial strategy has failed
would amount to allowing [her] to induce potentially
harmful error, and then ambush the [opposing party
and the court] with that claim on appeal.’’ (Internal
quotation marks omitted.) Nweeia v. Nweeia, 142 Conn.
App. 613, 620, 64 A.3d 1251 (2013); see also Buxenbaum
v. Jones, 189 Conn. App. 790, 811–12, 209 A.3d 664
(2019); In re Kyara H., 147 Conn. App. 829, 841 n.7, 83
A.3d 1249, cert. denied, 311 Conn. 923, 86 A.3d 466
(2014); In re James L., 55 Conn. App. 336, 348–49, 738
A.2d 749, cert. denied, 252 Conn. 907, 743 A.2d 618
(1999). In the present case, to allow the respondent to
reverse her trial court strategy and to argue something
completely different before us on appeal amounts to
sanctioning a trial where representations to the court
and other counsel do not count, which we will not
permit.12
   The judgment is affirmed.
   In this opinion the other judges concurred.
   * In accordance with the spirit and intent of General Statutes § 46b-142
(b) and Practice Book § 79a-12, the names of the parties involved in this
appeal are not disclosed. The records and papers of this case shall be open
for inspection only to persons having a proper interest therein and upon
order of the Appellate Court.
   ** February 6, 2020, the date that this decision was released as a slip
opinion, is the operative date for all substantive and procedural purposes.
   1
     The court also terminated the parental rights of the child’s father.
Because the father has not appealed from the judgment of the trial court,
we refer in this opinion to the respondent mother as the respondent. We
refer, however, occasionally to the child’s father as the respondent father.
   2
     This appeal is the first time the respondent claims that the trial evidence
demonstrated that a permanent transfer of guardianship was in the child’s
best interest, rather than a termination of her parental rights.
   3
     The respondent’s parental rights with regard to her daughter were
addressed in separate proceedings.
   4
     In connection with that incident, the respondent reported to the depart-
ment that she drank Hennessy cognac regularly and that, on May 31, 2016,
she drank a cup of it before she went to the school.
   5
     As a result of the respondent’s arrest, she pleaded guilty to the charges
in connection with the incident. She was sentenced on May 31, 2017, to six
months of incarceration, execution suspended, and two years of probation.
   6
     ‘‘The arguments of counsel are not evidence.’’ State v. Braswell, 145
Conn. App. 617, 637 n.13, 76 A.3d 231 (2013), aff’d, 318 Conn. 815, 123 A.3d
835 (2015).
   7
     The attorney for the child seemingly based her recommendation to the
court on what she appears to have believed were the foster mother’s wishes.
The petitioner claims that the position of the foster mother, as testified to
by a department worker, was ‘‘that she would agree to a permanent transfer
of guardianship but in the event that the court ruled that it was a [termination
of parental rights] with adoption, she would adopt.’’ Because the court
granted the termination of parental rights as requested by the petitioner in
the pending petition, the reasonable conclusion to be drawn from the testi-
mony of the worker is that, despite what the child’s attorney argued, the
foster mother was willing to proceed with the adoption after the court
determined that the termination of the respondent’s parental rights was in
the best interest of the child.
   8
     The state called a social worker to testify as to her interactions with
the foster mother. The social worker testified that members of the depart-
ment had several conversations with the foster mother who did not object
to a permanent transfer of guardianship. The petitioner, however, preferred
termination of the respondent’s parental rights, which was the sole focus
of the petition and trial. The social worker’s testimony and the report were
the only evidence presented on the third day. No petition or motion for a
permanent transfer of guardianship had been filed in the case by any party,
and it was not referred to during the trial; therefore, the issue, as previously
noted, was not properly before the court. See, e.g., Connolly v. Connolly,
191 Conn. 468, 475–78, 464 A.2d 837 (1983); see also In re Nasia B., 98
Conn. App. 319, 329, 908 A.2d 1090 (2006) (‘‘[t]he purpose of requiring written
motions is not only to provide for the orderly administration of justice, but
also to fulfill the fundamental requirement of due process of law’’); Berglass
v. Berglass, 71 Conn. App. 771, 783, 804 A.2d 889 (2002) (same). As previously
noted, the petitioner’s sole prayer for relief in its petition was that the court
terminate the parental rights of the respondent and appoint a statutory
parent for the child. The petitioner did not request the appointment of a
guardian of the person of the child.
   9
     The attorney for the child agreed that the petitioner had proven the § 17a-
112 (j) (3) (B) (i) failure to rehabilitate adjudicatory ground to terminate
the respondent’s parental rights. Her statements related to the child’s best
interest in the dispositional portion of the case.
   10
      The respondent initially objected to an additional study by the depart-
ment alleged to relate to the issue of guardianship, but eventually agreed
to allow the exhibit to enter into evidence for the limited purpose of clarifying
what the attorney for the child was referring to in her closing argument.
   11
      A genetic parent may contract with adopting parents, prior to the adop-
tion, for the continued right to visit the adopted child so long as visitation
continues to be in the best interest of the child. See Michaud v. Wawruck,
209 Conn. 407, 414–15, 551 A.2d 738 (1988). Such agreements are often
referred to as ‘‘open adoption agreements.’’ See In re Christopher G., 118
Conn. App. 569, 572 n.6, 984 A.2d 1111 (2009).
   12
      Additionally, because the respondent’s new claim on appeal relating to
a permanent transfer of guardianship was not raised by her during the trial,
the respondent has failed to provide an adequate record for review by this
court. Accordingly, this claim fails. See In re Anthony L., 194 Conn. App.
111, 219 A.3d 979, cert. denied, 334 Conn. 914,        A.3d    (2019) (claim not
reviewable because not raised during trial, resulting in inadequate record).